UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended April 30, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number: 000-52043 LABURNUM VENTURES INC. (Exact name of registrant as specified in its charter) Nevada 98-0480810 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 404 – 1155 Mainland Street Vancouver, British Columbia, Canada V6B 5P2 (Address of principal executive offices) 604.731.7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 15, 2009 the registrant’s outstanding common stock consisted of 60,000,000 shares. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities 7 Item 3. Defaults Upon Senior Securities 7 Item 4.Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6.Exhibits 7 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim financial statements of Laburnum Ventures Inc. (the “Company”, “Laburnum”, “we”, “our”, “us”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. Laburnum Ventures Inc. (A Pre-Exploration Stage Company) April 30, 2009 Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 2 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Balance Sheets (expressed in U.S. dollars) April 30, 2009 $ (unaudited) October 31, 2008 $ ASSETS Current Assets Cash – 451 Total Assets – 451 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank Indebtedness – – Accounts Payable 33,711 22,890 Due to Related Party (Note 3) 134,584 106,304 Total Liabilities 168,295 129,194 Stockholders’ Deficit Preferred Stock Authorized: 100,000,000 preferred shares, with a par value of $0.001 per share Issued and outstanding: nil common shares – – Common Stock Authorized: 100,000,000 common shares, with a par value of $0.001 Issued and outstanding: 60,000,000 common shares 60,000 60,000 Additional Paid-In Capital 15,000 15,000 Other Comprehensive Loss (738 ) (738 ) Accumulated Deficit During the Pre-Exploration Stage (242,557 ) (203,005 ) Total Stockholders’ Deficit (168,295 ) (128,743 ) Total Liabilities and Stockholders’ Deficit – 451 Going Concern (Note 1) (The accompanying notes are an integral part of these financial statements) F-1 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Statements of Operations (expressed in U.S. dollars) (unaudited) For the Three Months Ended April 30, 2009 For the Three Months Ended April 30, 2008 For the Six Months Ended April 30, 2009 For the Six Months Ended April 30, 2008 Accumulated from March 11, 2004 (Date of Inception) to April 30, 2009 $ Revenue – – – Expenses General and Administrative (Note 3) 3,551 2,951 5,866 5,446 58,469 Mineral Property and Exploration Costs – 16,898 Professional Fees 10,221 21,289 33,686 24,249 167,190 Total Expenses 13,772 24,240 39,552 29,695 242,557 Net Loss for the Period (13,772 ) (24,240 ) (39,552 ) (29,695 ) (242,557 Other Comprehensive Loss Foreign Currency Translation Adjustment – (738 Net Comprehensive Loss for the Period (13,772 ) (24,240 ) (39,552 ) (29,695 ) (243,295 Net Loss Per Share – Basic and Diluted Net Loss Per Share – Basic and Diluted – Weighted Average Shares Outstanding 60,000,000 60,000,000 60,000,000 60,000,000 (The accompanying notes are an integral part of these financial statements) F-2 Laburnum Ventures Inc. (An Exploration Stage Company) Statements of Cash Flows (expressed in U.S. dollars) (unaudited) For the Six Months Ended April 30, 2009 For the Six Months Ended April 30, 2008 Accumulated from March 11, 2004 (Date of Inception) to April 30, 2009 $ $ $ Operating Activities Net loss for the period (39,552 ) (29,695 ) (242,557 ) Changes in operating assets and liabilities: Accounts payable 10,821 (4,769 ) 33,711 Due to related party 5,250 4,500 29,969 Net Cash Used In Operating Activities (23,481 ) (29,964 ) (178,877 ) Financing Activities Bank Indebtedness – (1,392 ) – Proceeds from related party 23,030 42,500 104,615 Proceeds from issuance of common shares – – 75,000 Net Cash Provided By Financing Activities 23,030 41,108 179,615 Effect of foreign exchange translation adjustment – – (738 ) Increase (Decrease) in Cash (451 ) 11,144 – Cash – Beginning of Period 451 – – Cash – End of Period – 11,144 – Supplemental Disclosures Interest paid – – – Income tax paid – – – (The accompanying notes are an integral part of these financial statements) F-3 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Notes to the Financial Statements (expressed in U.S. dollars) (unaudited) 1. Nature of Operations and Continuance of Business Laburnum Ventures Inc. (the “Company”) was incorporated in the State of Nevada on March 11, 2004.On June 22, 2004, the Company acquired a 100% interest in five mineral claims located in the Similkameen Mining Division in British Columbia, Canada.In 2007, the Company abandoned these mineral claims and is currently seeking business opportunities.The Company is a Pre-Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7, “Accounting and Reporting by Development Stage Enterprises”. These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated no revenues to date and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. As at April 30, 2009, the Company had a working capital deficit of $168,295 and an accumulated deficit of $242,557. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability to raise equity or debt financing, and the attainment of profitable operations from the Company's future business. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is October 31. b) Interim Financial Statements These interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended October 31, 2008, included in the Company’s Annual Report on Form10-K filed on February 13, 2009 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at April 30, 2009, and the results of its operations and cash flows for the six month period ended April 30, 2009 and 2008. The results of operations for the period ended April 30, 2009 are not necessarily indicative of the results to be expected for future quarters or the full year. c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at April 30, 2009, the Company recorded $738 of other comprehensive loss relating to foreign exchange translation. F-4 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Notes to the Financial Statements (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) e) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. f) Financial Instruments SFAS No. 157, “Fair Value Measurements”, requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.
